                   Case 4:19-cv-02162 Document 1 Filed on 06/14/19 in TXSD Page 1 of 5




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

         FIRE PROTECTION SERVICE, INC.
               Plaintiff,

         v.                                                                Civil Action No.

         SURVITEC SURVIVAL PRODUCTS, INC.
         d/b/a SURVITEC GROUP,
                Defendant.

           DEFENDANT SURVITEC SURVIVAL PRODUCTS, INC.'S NOTICE OF REMOVAL

                   Defendant Survitec Survival Products, Inc. d/b/a Survitec Group ("Survitec") hereby

         removes this action from the 113th Judicial District Court of Harris County, Texas to this Court

         pursuant to and in accordance with 28 U.S.C. §§ 1332, 1441, and 1446. As grounds for this

         removal, Survitec states as follows:

                                                    I.    FACTS

                   1.    Plaintiff Fire Protection Services, Inc. ("FPS") commenced a civil action against

         Survitec in the 113th Judicial District Court of Harris County, Texas, and served a copy of

         Plaintiffs' Original Petition and Request for Disclosure (the "Petition") on Survitec through the

        Texas Secretary of State on or about May 17, 2019. To date, Survitec has failed to receive service

        by the Secretary of State of Texas. An Index of State Court Documents Filed with Defendant's

        Notice of Removal is attached hereto as Exhibit 1.

                   2.    The Petition alleges that Survitec violated the Texas Fair Practices of Equipment

        Manufacturers, Distributors, Wholesalers and Dealers Act (the "FPA"), TEX. BUS. & COMM.




4825-5898-5625.1
       Case 4:19-cv-02162 Document 1 Filed on 06/14/19 in TXSD Page 2 of 5



CODE § 57.001 et seq., by failing to repurchase equipment from FPS after terminating the parties'

distribution agreement.

        3.     The Petition alleges Plaintiff is a domestic corporation doing business in Texas (See

Petition, at ¶ 3.1), with a principal palace of business in 8050 Harrisburg Blvd., Houston, Texas,

77012. Accordingly, Survitec is informed and believes that Plaintiff was a citizen of the State of

Texas at the time its Petition was filed and served and that Plaintiff continues to be a citizen of the

State of Texas as of the filing of this Notice of Removal.

        4.     The Petition alleges that Survitec is a nonresident foreign corporation which

engages in business in Texas, but does not maintain a regular place of business in this state. See

Petition, at ¶ 3.2. Survitec is a Delaware corporation with a principal place of business in 11070

Cabot Commerce Circle, Bld. 3, Suite 100, Jacksonville, Florida 32226. Therefore, there is

complete diversity between the parties as they are citizens of different States. 28 U.S.C. §§

1332(a)(1), 1446(c).

        5.     The Petition sets out that the amount in controversy is "the amount of at least

$173,947.67, as well as accrued interest at the maximum rate allowed by law, and costs of court,

including attorney's fees." See Petition, at   ¶ 7.1. Therefore, the amount in controversy exceeds
$75,000. 28 U.S.C. § 1446(c)(2)(A)(ii).

        6.     No previous removal of this case has been attempted or effected.

                          II.   PAPERS FROM REMOVED ACTION

        7.     As required by 28 U.S.C. § 1446(a), Survitec has attached copies of the Petition as

well as all other process or pleadings, currently on file with the 113th Judicial District Court of

Harris County. See Exhibit 2. No other process or pleadings have been served upon Survitec in

this action.



                                                  2
      Case 4:19-cv-02162 Document 1 Filed on 06/14/19 in TXSD Page 3 of 5



       8.      Plaintiff did not request a jury trial.

       9.      No further proceedings have occurred in the state court action.

                             III.    TIMELINESS OF REMOVAL

       10.     This Notice of Removal is timely because it is filed within thirty (30) days after

service of the Petition on Survitec, in accordance with 28 U.S.C. § 1446(b)(1).

                                       IV.      VENUE

       11.     Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district and division encompassing the state court where

the action is pending.

                     V.      NOTICE OF FILING OF NOTICE OF REMOVAL

       12.     In accordance with 28 U.S.C. § 1446(d), and to effect removal, Survitec will file a

true and correct copy of this Notice of Removal with the Clerk of the 113th Judicial District Court

of Harris County, Texas.

                                       VI.      CONCLUSION

       WHEREFORE, Defendant Survitec Survival Products, Inc. d/b/a Survitec Group

respectfully removes this action from the 113th Judicial District Court of Harris County, Texas to

the United States District Court for the Southern District of Texas, Houston Division.

       Dated: June 14, 2019.




                                                   3
Case 4:19-cv-02162 Document 1 Filed on 06/14/19 in TXSD Page 4 of 5



                        Respectfully submitted,


                               FOLEY GARDERE
                               Foley Lardner LLP


                               By:/s/ Peter A. McLauchlan
                                  Peter A. McLauchlan
                                  Federal I.D. No.: 6370
                                  Texas Bar No.: 13740900
                                  Anacarolina Estaba
                                  Federal I.D. No.: 964979
                                  Texas Bar No.: 24085298
                                  1000 Louisiana, Suite 2000
                                  Houston, Texas 77002
                                  Telephone: (713) 276-5500
                                  Fax: (713) 276-5555
                                  pmclauchlan@foley.com
                                  aestaba@foley.com

                                  ATTORNEYS FOR DEFENDANT
                                  SURVITEC SURVIVAL PRODUCTS, INC.
                                  D/B/A SURVITEC GROUP




                                  4
      Case 4:19-cv-02162 Document 1 Filed on 06/14/19 in TXSD Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of June, 2019, I electronically filed the foregoing document
with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day
on all counsel of record as set forth below, via transmission of Notice of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to receive
electronically a Notice of Electronic Filing.


                        Scott Matney
                        8050 Harrisburg Blvd.
                        Houston, Texas 77012
                        (713) 924-1600
                        Email: smatney@fps-usa.com

                                                         /s/ Peter A. McLauchlan
                                                         Peter A. McLauchlan




                                                    5
